Title: To George Washington from Major Henry Lee, Jr., 3 November 1779
From: Lee, Henry Jr.
To: Washington, George


        
          sir
          No. 3d 79.
        
        On monday the 1st inst. a fleet sailed from the hook consisting of thirteen square rigged vessels under convoy of three men

of war. My spies have not given us their report for the last week: none of them having yet returned; therefore I know not the contents nor object of the fleet. I have the honor to be sir with inviolable affection your Excelleys ob: servt
        
          Henry Lee Junr
        
        
          N.B. on saturday the heavy cannon planted on the batteries at the hook to secure the channel was taken off.
        
      